Citation Nr: 0529260	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  90-53 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder other than post-traumatic stress disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for migraine headaches.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to service connection for metabolic myopathy 
due to phosphofructokinase (PFK) deficiency.

5.  Entitlement to an increased evaluation for irritable 
bowel syndrome, currently evaluated as 10 percent disabling.

6.  Entitlement to an evaluation in excess of 10 percent for 
mitral valve prolapse since January 12, 1998.




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from March 
1971 to June 1974 and in the Navy from August 1977 to 
September 1981.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from April 1988 and subsequent rating 
decisions of the Department of Veterans Affairs (VA) 
Philadelphia, Pennsylvania, Regional Office (RO).  The claims 
folder has subsequently been transferred to the Atlanta, 
Georgia, RO.

The April 1988 rating decision implemented a March 1988 Board 
of Veterans' Appeals (Board) grant of service connection for 
mitral valve prolapse with an initial zero percent disability 
rating.  A January 1991 rating decision denied an increased 
rating for irritable bowel syndrome.  A May 1994 rating 
decision adjudicated the matters of reopening claims of 
entitlement to service connection for a psychiatric disorder 
(including post-traumatic stress disorder) and for migraine 
headaches finally disallowed by the Board in April 1987, and 
of entitlement to service connection for PFK deficiency.

In a November 1999 decision, the Board found that new and 
material evidence had not been received to reopen a claim for 
service connection for migraine headaches; reopened and 
denied a claim for service connection for post-traumatic 
stress disorder; denied service connection for a psychiatric 
disorder other than post-traumatic stress disorder; denied an 
increased evaluation for irritable bowel syndrome; and denied 
an increased evaluation for mitral valve prolapse prior to 
January 12, 1998.  That decision also remanded the issues of 
entitlement to service connection for metabolic myopathy due 
to PFK deficiency, and for an increased evaluation for mitral 
valve prolapse since January 12, 1998.  Finally, the issues 
of service connection for a left ankle disorder, flat feet, 
and tonsillitis were remanded in order for a statement of the 
case to be issued.

The veteran appealed the Board's November 1999 decision to 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
"the Court"), which vacated those parts of the Board's 
decision adverse to the veteran and remanded for 
readjudication including consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA). 

In a May 2002 decision, the Board granted an increased 
evaluation for MVP prior to January 12, 1998.  The Board also 
undertook development of the issues of whether new and 
material evidence had been submitted to reopen the claims of 
entitlement to service connection for migraine headaches and 
a psychiatric disorder other post-traumatic stress disorder; 
service connection for post-traumatic stress disorder; and an 
increased evaluation for irritable bowel syndrome.  These 
issues were subsequently the subject of a remand in November 
2003.

A rating action in May 2005 denied the claims for metabolic 
myopathy due to PFK deficiency, and for an increased 
evaluation for mitral valve prolapse since January 12, 1998.  
A July 2005 rating action denied service connection for post-
traumatic stress disorder and held that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for migraine headaches.

The Board notes that, pursuant to the November 1999 remand, a 
statement of the case was issued in May 2005 addressing the 
issues of entitlement to service connection for a left ankle 
disorder, flat feet, and tonsillitis.  No substantive appeal 
is of record for these issues, and thus they are not properly 
before the Board and will not be addressed further in this 
decision.

The issues of entitlement to service connection for metabolic 
myopathy due to PFK deficiency, for an acquired psychiatric 
disorder to include post-traumatic stress disorder, and for 
an increased evaluation for irritable bowel syndrome, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for 
entitlement to service connection for metabolic myopathy due 
to PFK, for an increased evaluation for mitral valve prolapse 
since January 12, 1998, and whether new and material evidence 
has been received to reopen the claim for service connection 
for migraine headaches.

2.  The Board denied entitlement to service connection for a 
psychiatric disorder and for a headache disorder in an April 
1987 decision.

3.  The evidence received since the April 1987 Board decision 
consisting of a private physician's record noting a 
psychiatric disorder related to service bears directly and 
substantially upon the specific matters under consideration, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for a psychiatric disorder other than post-
traumatic stress disorder.

4.  Evidence submitted since the April 1987 Board decision is 
either cumulative or, if new, is not so significant that it 
must be considered to fairly decide the claim of entitlement 
to service connection for a migraine headache disorder.

5.  Objective testing does not demonstrate the presence of 
mitral valve prolapse; the veteran's current cardiac 
pathology has been attributed to non-service connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The April 1987 Board decision that denied the veteran's 
claims for service connection for a psychiatric disorder and 
for a headache disorder is final.  38 U.S.C. § 4004(b) 
(1982); 38 C.F.R. §§ 19.104 (1986); currently 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  Evidence received since the April 1987 Board decision 
that denied service connection for a psychiatric disorder is 
new and material, and the appellant's claim for that benefit 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a migraine 
headache disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

4.  The criteria for a disability rating in excess of 10 
percent for mitral valve prolapse since January 12, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a  
well-grounded claim (inapplicable here), redefined the  
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By letters dated in March 2005 and April 2005, the VA 
informed the veteran of the type of evidence necessary to 
support his claims on appeal.  In addition, VA notified the 
veteran that it would make reasonable efforts to help him 
obtain necessary evidence with regard to these issues but 
that he must provide enough information so that VA could 
request the relevant records.  VA also discussed the attempts 
already made to obtain relevant evidence with regard to these 
claims.  Further, VA notified the veteran of his opportunity 
to submit "any evidence in your possession that pertains to 
your claims."  Thus, he may be considered advised to submit 
all pertinent evidence in his possession.  

Additionally, the May 2005 and July 2005 supplemental 
statements of the case (SSOCs) notified the veteran of the 
relevant criteria and evidence necessary to substantiate his 
claims.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denials.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the veteran of the elements pertinent to 
his or her claim.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one communication--
the essential purposes of the VCAA have been satisfied.  In 
the present case, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the veteran 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004) and Mayfield  v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the Board notes that, 
in the current appeal, the veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.  

The Board also notes that, in Pelegrini II, the United States 
Court of Appeals (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the claims were first adjudicated in April 1988.  
However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done in this case, as discussed above.  
Consequently, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in March 2005 and April 2005 in the current appeal 
was not given prior to the first adjudication of the issues 
on appeal, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and additional SSOCs were provided to the 
veteran in May 2005 and July 2005.  

In a March 2005 letter, the veteran was requested to complete 
an authorization for the RO to obtain records pertinent to 
his claim for service connection for metabolic myopathy from 
a physician at the University of Pennsylvania Medical Center.  
The veteran did not return that authorization.  The duty to 
assist is not always a one-way street and if he wishes help, 
the appellant cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The veteran has been accorded a VA examination in March 2005.  
VA outpatient treatment records and private medical records 
have been obtained, and the veteran has not identified any 
additional relevant records that have not been obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the veteran's increased rating claim.  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Pelegrini v. Principi, 18 Vet.  App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence Claims

The Board denied entitlement to service connection for a 
psychiatric disorder and for a headache disorder in an April 
1987 decision.  That decision is final.  38 U.S.C. § 4004(b) 
(1982); 38 C.F.R. §§ 19.104 (1986); currently 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

Since the April 1987 Board decision is final, the veteran's 
current claims of service connection for a psychiatric 
disorder other than post-traumatic stress disorder and for 
migraine headaches may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication. See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2005).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's 
request to reopen his claims of entitlement to service 
connection were filed prior to that date.  Therefore, the 
amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.


Psychiatric Disorder Other Than Post-traumatic Stress 
Disorder

The April 1987 Board decision determined that a chronic 
psychiatric disorder, other than a personality disorder, was 
not present during service or at discharge from service.  
Thus, in this case, to be new and material the evidence would 
need to demonstrate that the veteran has a chronic 
psychiatric disorder that is related to service.

The evidence received since the April 1987 Board decision 
includes a February 2004 private psychiatrist's evaluation 
that noted a diagnosis of paranoid schizophrenia, and 
referred to "the paranoid disorder that he developed in the 
service, which was and still is his underlying problem, which 
would be considered service connected". 

This medical evidence was not previously of record, and it 
bears directly and substantially upon the specific matters 
under consideration.  It is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  Accordingly, the appellant's claim 
for service connection for a psychiatric disorder other than 
post-traumatic stress disorder is reopened.

Migraine Headaches

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

The Board's denial in April 1987 was based on its finding 
that headaches pre-existed service and were not aggravated in 
service.  Consequently, evidence will be so significant that 
it must be considered to fairly decide the claim if and only 
if it is relevant to and contradicts one of those findings.  
Evidence that confirms the current diagnosis does not create 
a necessity to reopen the claim, because the Board did not 
dispute the fact of headaches or find the appellant did not 
have headaches when it denied the claim in April 1987.

The appellant's testimony since the April 1987 Board denial 
is cumulative or redundant regarding whether headaches began 
or became worse in service.  He stated in his original 
application for compensation and at the March 1985 hearing 
that headaches began in service.  It was then already of 
record, and the Board previously found that headaches pre- 
existed service.  Therefore, the appellant's testimony in May 
1993 cannot be material evidence to reopen this claim.

The several lay statements submitted since April 1987 are not 
evidence of the onset or aggravation of headaches in service, 
nor do they contradict the Board's previous finding of pre- 
existence.  The brother's December 1991 statement that the 
appellant told him that headaches manifested in service 
provides no new information, the fact of headaches in service 
was and is not at issue.  Moreover, it just reiterates the 
appellant's statements and is purely cumulative of his 
previous statements.  The January 1992 statement of M.N., 
including that she had known the appellant for six years, 
merely corroborates post-service headaches no early than five 
years after service, and is not new evidence pertinent to any 
matter in dispute.

The appellant's ex-wife's May 1992 statement addressed only 
the time beginning when they married, February 1978, after he 
entered service for the second time, and cannot establish 
that headaches did not pre-exist service.  To the extent that 
she describes migraine headaches with nausea and vomiting, 
she is competent as a lay person only to state her 
observation of vomiting.  Espiritu v. Derwinski, 2 Vet App. 
492 (1992).  Diagnosis of the headaches as migraines, or 
attribution of nausea and vomiting to headaches are medical 
matters beyond her expertise, and her statement cannot be 
material evidence to establish either the cause of the 
observed behavior, or to establish that migraine headaches 
increased in severity, also a medical determination.  Id.

A letter dated in November 1996 from M.E.B., M.D. stated that 
the appellant had several chronic medical conditions that his 
military medical records indicated occurred while on active 
duty, including cardiomyopathy, which included dilated left 
atrium, MVP, and cardiomegaly.  He also listed other current 
conditions, including headache.  Among other, separately 
listed conditions was migraine headaches.  He stated there 
were no medical records that indicated the listed conditions 
existed prior to military service.  Dr. B.'s November 1996 
statement on its face directly contradicts the Board's 
previous finding that headaches pre- existed the appellant's 
military service.  The prior Board decision found that 
headaches pre-existed service.

As noted above, for the purpose of determining whether 
evidence is new and material, its credibility is presumed.  
Justus, supra.  But see Duran v. Brown, 7 Vet. App. 216 
(1994) ("Justus does not require the Secretary to consider 
the patently incredible to be credible").

In this case, Dr. B.'s statement cannot be presumed truthful 
because there are two service medical records that indicate 
that headaches existed prior to service.  A December 1971 
statement by the appellant recorded on a service medical 
record is explicit on the point, and an October 1973 
statement by the appellant of a three-year history, i.e., 
predating his entrance by one year, is implicit on the point.  
Thus, to the extent Dr. B.'s statement can be interpreted to 
include headaches among those conditions he stated were not 
shown by any medical record to exist before service, the 
official record is to the contrary, and his assertion about 
the factual status of the medical record is rejected as 
inherently incredible.

The regulatory definition of new and material evidence 
provides insight into the quality of evidence that is "so 
significant that it must be considered," when it says the 
evidence will "bear directly and substantially upon the 
specific matter under consideration."  38 C.F.R. § 3.156(a) 
(2001).  The Court's holding that the evidence presented or 
secured as new and material "must supply evidence the absence 
of which was the specific basis for the last disallowance, as 
discernable from that decision," Evans, 9 Vet. App. at 283-
84, is consistent with the regulatory requirement, and with 
the Hodge court's discussion of the intent of the regulation 
being to ensure a fair review based on a complete record, 155 
F. 3d at 1363, in that the specific matter under 
consideration is the gap in the evidence that was the basis 
of the previous disallowance.

Finding Dr. B.'s November 1996 assertion inherently 
incredible and therefore not capable of being new and 
material as to the claim for service connection for 
headaches, none of the presumably credible medical evidence 
the appellant has submitted since the Board's previous denial 
establishes that headaches did not pre-exist service, i.e., 
began during service, or shows that the condition suffered 
aggravation in service.  

In sum, the whole body of evidence submitted since April 1987 
is cumulative or redundant evidence, or bears no relevance to 
the material questions whether migraine headaches were 
incurred in service or pre-existed and underwent aggravation 
in service, or is inherently incredible.  The evidence 
submitted since April 1987 is not, "by itself or in 
connection with evidence previously assembled [] so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  The appellant has not submitted new and material 
evidence, and the Board may not reopen the claim of 
entitlement to service connection for migraine headaches.  38 
U.S.C.A. §§ 5108, 7104(b).

Evaluation of Mitral Valve Prolapse Since January 12, 1998

The Board granted service connection for mitral valve 
prolapse in a March 1988 decision.  An April 1988 rating 
decision assigned an initial noncompensable evaluation.  The 
veteran appealed, and a June 1988 rating decision increased 
the initial evaluation to 10 percent disabling.  

In a November 1999 decision, the Board redesignated the 
appeal for a higher rating for mitral valve prolapse to 
comprise two issues, reflecting the change in rating criteria 
during the pendency of the appeal on January 12, 1998.  
Following the Court's vacating of the November 1999 decision, 
a May 2002 Board decision denied an evaluation in excess of 
10 percent for mitral valve prolapse prior to October 2, 
1995, and granted a 30 percent evaluation for mitral valve 
prolapse from October 2, 1995, to January 11, 1998.  

A supplemental statement of the case issued in May 2005 
denied an evaluation in excess of 10 percent for mitral valve 
prolapse since January 12, 1998.  That evaluation is 
currently before the Board.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  

The veteran's mitral valve prolapse is evaluated as in 
accordance with the criteria set forth in 38 C.F.R. § 4.104, 
Diagnostic Code 7000.  Under Diagnostic Code 7000, the 
current 10 percent evaluation contemplates a workload of 
greater than seven METs but not greater than 10 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope; or with 
continuous medication required.  The next higher evaluation 
of 30 percent disabling is available where a workload of 
greater than five METs but not greater than seven METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or with evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  An evaluation 
of 60 percent disabling is available where there has been 
more than one episode of congestive heart failure in the past 
year; where a workload of greater than three METs but not 
greater than five METs results in dyspnea, fatigue, angina, 
dizziness or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Finally, the maximum evaluation of 100 percent disabling is 
warranted for chronic congestive heart failure; where a 
workload of three METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, DC 7000 (2005).

The appellant has asserted the several cardiac pathologies, 
including left ventricular dysfunction and left atrial 
enlargement, are part of his service-connected mitral valve 
prolapse and his rating should incorporate and compensate him 
for disability attributable to those conditions.  He has 
attributed chest pain, shortness of breath, and fatigability 
to the mitral valve prolapse and other cardiac conditions he 
relates to the mitral valve prolapse.  Whereas such 
associations of symptoms to causes are purely medical matters 
requiring medical expertise to determine, the appellant as a 
lay person is not competent to proffer his opinion as 
evidence on matters of medical causation.  Espiritu, 2 Vet. 
App. 492.  The Board will rely upon the medical evidence of 
record for medical diagnoses and attribution of pathologies 
to causes.

A VA cardiologist's opinion dated in June 1999 is of record.  
His conclusions are based on an exhaustive review of the 
entire medical file and comparison of the various diagnostic 
test findings to the appellant's subjective reports.  The 
June 1999 expert's opinion does not support the veteran's 
assertion that the disabling effects of other heart 
pathologies should be considered in rating the service- 
connected mitral valve prolapse.  The expert opined that the 
chest discomfort and transient breathlessness sometimes 
associated with mitral valve prolapse and related 
palpitations are not what the appellant has described.  The 
only symptom that the evidence supports as possibly related 
to the mitral valve prolapse that contributes to disability 
is atypical chest pain.  Moreover, the June 1999 expert's 
opinion stated that the appellant's condition is mild.  He 
stated that his EKG's show a normal, stable, early 
repolarization.

A VA heart examination was conducted in March 2005.  The 
veteran reported symptoms of tachycardia, chest pain, 
shortness of breath, and dyspnea on exertion.  The examiner 
noted that the mitral valve appeared mildly thickened, with 
no evidence of mitral valve prolapse.  The impression was 
mild to moderate left ventricular systolic dysfunction with 
mild left ventricular hypertrophy, no mitral valve prolapse 
seen.  The diagnoses were hypertension, mild left ventricular 
hypertension, and no evidence of mitral valve prolapse seen 
on this study.

The record does not demonstrate objective evidence 
documenting the presence of mitral valve prolapse since 
January 12, 1998.  The June 1999 expert's opinion stated that 
the veteran had mitral valve prolapse, but noted only mild 
symptoms attributable thereto.  That opinion was not based on 
an examination of the veteran.  The March 2005 VA heart 
examination included specific testing which failed to show 
the presence of mitral valve prolapse.  In the absence of 
objective evidence of the service connected condition, the 
Board must conclude that there are no findings of disability 
due to mitral valve prolapse which comport with an evaluation 
in excess of 10 percent under Diagnostic Code 7000.  

While the current examination shows cardiac pathology 
resulting in identifiable symptomatology, the examiner 
specifically indicated that this pathology was attributable 
to the diagnosed hypertension and mild left ventricular 
hypertension, which are not service connected, with no 
evidence of mitral valve prolapse seen.  

Thus, the preponderance of the evidence is against the claim, 
and an evaluation in excess of the currently assigned 10 
percent for mitral valve prolapse since January 12, 1998, is 
not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7000 
(2005).


ORDER

New and material evidence has been received, and the claim 
for service connection for a psychiatric disorder is 
reopened.  

New and material evidence not having been submitted to reopen 
the claim for service connection for a migraine headache 
disorder, that benefit is denied.

A rating greater than 10 percent for mitral valve prolapse 
since January 12, 1998, is denied.


REMAND

Having reopened the veteran's claim for service connection 
for a psychiatric disorder other than post-traumatic stress 
disorder, the Board will now combine that claim with his 
claim for service connection for post-traumatic stress 
disorder into a new issue, now characterized as entitlement 
to service connection for an acquired psychiatric disorder, 
to include post-traumatic stress disorder.  

The record contains various psychiatric diagnoses, including 
post-traumatic stress disorder, depression, panic disorder, 
paranoid schizophrenia, and inadequate personality.  The 
Board is of the opinion that a VA psychiatric examination is 
necessary to clarify the proper diagnosis or diagnoses, and 
its/their relationship to service.

The November 2003 Board remand directed the RO to schedule 
the veteran for a VA examination to properly evaluate his 
service connected irritable bowel syndrome.  That issue was 
to then be readjudicated, with a supplemental statement of 
the case issued tot eh veteran and his representative.  
Review of the record does not indicate that the veteran was 
ever scheduled for such examination, and no SSOC has been 
issued regarding that issue.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims vacated and remanded a Board's decision 
because it failed to ensure that the regional office achieved 
full compliance with specific instructions contained in a 
Board remand).

Regarding the veteran's claim for service connection for 
metabolic myopathy due to PFK deficiency, the Board's 
November 1999 remand noted that during service a preliminary 
muscle biopsy report of July 16, 1980, opined that in view of 
the positively staining muscle fibers with the phosphorylase 
run in parallel with normal muscle controls, a diagnosis of 
type V glycogenosis (myophosphorylase deficiency; McArdle's 
disease) could not be made, and no other findings suggested a 
specific myopathic or neuropathic disease process.  
Histographical analyses to that point produced a diagnosis of 
II B fiber hypertrophy and type I fiber predominance 
(nonspecific).  This report was identified as preliminary, 
pending performance of additional tests and a supplemental 
report.  The supplemental report of the same date stated that 
frozen sections of the muscle tissue incubated with fructose 
6- phosphate resulted in a normal checkerboard enzymatic 
staining pattern, and in the absence of the fructose 6- 
phosphate substrate no enzymatic staining was noted. The 
positively staining pattern utilizing the fructose 6- 
phosphate substrate ruled out a type VII glycogenosis 
(phosphofructokinase deficiency).

A VA neurologist who examined the appellant in February 1994 
noted muscle biopsy studies in service that showed some type 
of enzymatic abnormality that was not then clearly 
identified.  He said a professor at University of 
Pennsylvania had done enzymatic studies that revealed PFK 
deficiency.  In a supplemental report of March 1994, the VA 
neurologist stated he had reviewed the appellant's claims 
folders, and he believed that metabolic myopathy due to PFK 
deficiency began in July 1980.

The University of Pennsylvania professor diagnosed PFK 
deficiency, but neither his enzymatic studies nor any other 
laboratory or biopsy report is of record.  Although the VA 
neurologist who diagnosed PFK deficiency in February 1994 
stated he reviewed the claims folder, his reference to a 
muscle biopsy report that showed "some type" of abnormality, 
without any reference to the July 16, 1980, supplemental 
report that on its face appeared to rule out PFK deficiency, 
left the Board uncertain about the completeness of his 
review.  In the face of a VA diagnosis that appeared 
inconsistent with the apparently very definite supplemental 
biopsy report, and in the absence of the data on which Dr. B. 
based his diagnosis, the Board remanded the issue for the 
veteran to provide a release to allow the records of Dr. B. 
to be obtained and for the file to then be returned to the VA 
examiner for reconciliation of the apparent conflict between 
the July 16, 1980, supplemental report and subsequent 
diagnoses.  In March 2005, the RO requested that the veteran 
complete a release for Dr. B.'s records.  He did not respond.  
At this point, the Board has no choice but to request a new 
examination of the veteran to determine whether he currently 
has metabolic myopathy due to PFK deficiency.  The examiner 
must provide an opinion reconciling the conflicting medical 
reports noted above.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any psychiatric disability, 
including post-traumatic stress disorder, 
shown on evaluation.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.

If post-traumatic stress disorder is 
diagnosed, the psychiatrist should 
specify which stressor(s) was (were) used 
as the basis for the diagnosis, and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors.

If a psychiatric disorder other than 
post-traumatic stress disorder is 
diagnosed, the examiner should then 
express an opinion as to whether there is 
a 50 percent probability or greater that 
any such diagnosed disability, which is 
found on examination, is related to, or 
caused by, the veteran's active military 
service.  A complete explanation for any 
conclusions reached would be helpful in 
adjudicating the claim.

2.  The RO should schedule the veteran for 
an examination to determine the current 
severity of his service-connected 
irritable bowel syndrome.  The veteran's 
claims folder should be available to the 
examiner.  The examination should include 
a review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  All 
necessary tests and studies should be 
conducted.  The examiner should note 
whether the veteran has disturbances of 
bowel function, episodes of abdominal 
distress, diarrhea, or constipation.  

3.  The RO should schedule the veteran for 
a VA examination with a neurologist to 
determine whether he currently has 
metabolic myopathy due to PFK deficiency, 
and if so, whether there is a 50 percent 
probability or greater that disability is 
related to, or caused by, the veteran's 
active military service.  The examiner is 
specifically requested to reconcile the 
February 1994 VA neurologist's statement 
that metabolic myopathy due to PFK 
deficiency began in July 1980 with the 
July 16, 1980 supplemental biopsy report 
that definitively ruled out PFK 
deficiency.  (Claims Folder Vol 1, manila 
envelope marked "7/80 Bx reports".)  The 
examiner should provide complete rationale 
for any conclusions reached.

4.  The RO should then review the evidence 
of record and adjudicate the claims for 
service connection for an acquired 
psychiatric disorder to include post-
traumatic stress disorder; for service 
connection for metabolic myopathy due to 
PFK deficiency; and for an evaluation in 
excess of 10 percent for irritable bowel 
syndrome.  If any decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case, containing notice 
of all relevant actions taken on the claim 
including the applicable legal authority, 
and afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until he is notified by 
the RO; however, the appellant is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2005).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


